Citation Nr: 1215395	
Decision Date: 04/30/12    Archive Date: 05/07/12

DOCKET NO.  08-31 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a service connection claim for bilateral sciatica, to include as secondary to lumbosacral spine degenerative disc disease, and if so, whether service connection is warranted.

2.  Entitlement to service connection for lumbosacral spine degenerative disc disease, secondary to a bilateral knee disability.

3.  Entitlement to service connection for hypertension, secondary to a bilateral knee disability.

4.  Entitlement to service connection for a right hip disability, secondary to a bilateral knee disability.

5.  Entitlement to service connection for a left hip disability, secondary to a bilateral knee disability.

6.  Entitlement to service connection for atrophy of the right leg, secondary to a bilateral knee disability.

7.  Entitlement to service connection for atrophy of the left leg, secondary to a bilateral knee disability.

8.  Entitlement to an initial rating in excess of 30 percent for a total left knee replacement.

9.  Entitlement to increased rating in excess of 60 percent for a total right knee replacement.

10.  Entitlement to an effective date earlier than August 5, 2003 for the grant of service connection for a total left knee replacement.

11.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from December 1959 to July 1965.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In January 2008, the RO implemented a Board decision granting service connection for a left knee disability and assigned a 30 percent disability rating with an effective date of August 5, 2003.  The RO denied service connection for hypertension, a bilateral hip disability, a lumbar spine disability, bilateral sciatica, a bilateral leg disability, and entitlement to a TDIU in November 2009.  

The Veteran requested a Board hearing in January 2010, but later withdrew this request in July 2010.  

The issues of service connection for hypertension, lumbar spine disability, sciatica, bilateral hip disability, left leg atrophy, increased ratings for a right and left knee disabilities, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The Veteran's claim of entitlement to service connection for sciatica and a left knee disability was denied by a January 1966 RO decision.  He did not appeal this decision; nor has he asserted clear and unmistakable error in this decision. 

2.  Regarding the service connection claim for sciatica, the evidence received since the January 1966 RO decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the claim for service connection for sciatica.

3.  The Veteran's original application to reopen his claim of entitlement to service connection for a left knee disability was denied in a March 1987 rating decision.  The Veteran appealed this rating decision to the Board, which affirmed the denial in a January 1997 decision. 

4.  The Veteran's most recent application to reopen his claim of entitlement to service connection for a left knee disability was received by the RO on August 5, 2003. 

6.  The Veteran did not submit a claim for service connection for a left knee disability between January 1997 (the date of the Board decision denying his claim) and August 5, 2003. 

7.  In a rating decision dated January 2008, the RO granted service connection for a left knee disability effective August 5, 2003, the date on which the application to reopen the claim for service connection was received. 

8.  The competent and probative evidence of record shows that the Veteran's right leg atrophy was incurred during active duty service.


CONCLUSIONS OF LAW

1.  The January 1966 decision that denied entitlement to service connection for sciatica is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  Evidence received since the January 1966 RO decision that denied entitlement to service connection for sciatica is new and material, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  The criteria for an effective date prior to August 5, 2003, for the grant of service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 5107, 5110 (West. 2002 & Supp. 2011); 38 C.F.R. § 3.400 (2011). 

4.  The criteria for service connection for right leg atrophy are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.102, 3.303 (2011).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  An RO letter dated in September 2003 informed the Veteran of all of the elements required by 38 C.F.R. § 3.159(b), as stated above, regarding the initial service connection claim for a left knee disability.  The letter did not provide the Veteran with notice of the criteria for assigning an effective date and disability rating.  Regardless, with respect to the effective date issue, the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice has served its purpose.  Dingess v. Nicholson, 19 Vet. App. at 490 (2006).  As the Veteran was granted service connection and assigned an evaluation and effective date for the left knee disability, the Secretary had no obligation to provide further notice under the statute.  Id.  As such, the September 2003 letter satisfied VA's duty to notify. 

Regarding the duty to assist, the RO has obtained the Veteran's service and VA treatment records.  The RO also has provided him with VA examinations.  The examination reports obtained contain sufficient information to decide the issues on appeal and further examination is not necessary.  See Massey v. Brown, 7 Vet. App. 204 (1994).  

Accordingly, the duty to assist has been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal. 

II.  Effective Date for Service Connection for Left Knee 

The Veteran filed a claim to establish entitlement to service connection for chondromalacia patella and arthritis of the bilateral knees that was received at the RO in August 1965.  In a January 1966 decision, the RO granted service connection for residuals of arthrotomy of the right knee, but denied service connection for arthritis and chondromalacia patella of the bilateral knees.  The Veteran was notified of this decision on January 2, 1966, but did not file an appeal.  Thus, the January 1966 decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In June 1986, the Veteran submitted a statement that the severity of his right and left knee disability had worsened.  The RO treated this as an increased rating claim for the right knee only.  On a February 1987 VA Form 9 appealing the increased rating claim for the right knee, the Veteran asserted that his left knee was giving him some problems because of the right knee.  He also referred to the June 1986 statement, in which he had requested an evaluation for both knees.  

The RO denied the service connection claim for a left knee disability in a March 1987 decision.  The RO also provided an April 1987 supplemental statement of the case denying the service connection claim for the left knee disability.  The notice letter associated with the SSOC noted that the Veteran could file an appeal within 60 days, and he did so in May 1987.  The claim was again addressed in SSOCs dated in September 1989 and January 1990.  The Board remanded the claim in August 1990 and again in December 1992.  In a January 1997 decision, the Board denied service connection for the left knee disability.  The Veteran did not appeal this decision and it became final. 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

The Veteran filed an application to reopen his service connection claim for a left knee disability that was received by the RO on August 5, 2003.  The RO initially denied service connection for the left knee in a February 2004 decision, finding that the evidence submitted was not new and material.  The Veteran appealed this decision to the Board.  In September 2007, the Board reopened the claim, but remanded it on the merits so that the Veteran could be afforded a VA examination.  After conducting the development on remand, the RO granted service connection for the left knee disability in a January 2008 decision, assigning a 30 percent rating effective August 5, 2003, the date on which the Veteran's claim to reopen had been received. 

The Veteran essentially argues that the effective date for the grant of service connection for the left knee disability should go back to the date he originally filed his claim in 1965.  He contends that the evidence dated since his original claim has shown that he had a left knee disability and that he has always asserted that he had both a left and right knee disability due to an in-service injury when he fell in 1963.  

Generally, the effective date of an award of service connection is the date the claim was received or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2011).  The same is true for an award based on a claim reopened after final adjudication, as VA laws and regulations stipulate that the effective date of such an award shall be fixed in accordance with the facts found, but shall not be earlier than the date the claim was received, or the date entitlement arose, whichever is later.  See id.; 38 C.F.R. §3.400(r). 

The VA administrative claims process recognizes formal and informal claims.  A formal claim is one that has been filed in the form prescribed by VA.  See 38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a).  An informal claim may be any communication or action, indicating an intent to apply for one or more benefits under VA law.  See Thomas v. Principi, 16 Vet. App. 197 (2002); see also 38 C.F.R. §§ 3.1(p), 3.155(a).  An informal claim must be written, see Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 1999), and it must identify the benefit being sought.  Brannon v. West, 12 Vet. App. 32, 34-5 (1998). 

In some cases, a report of examination or hospitalization may be accepted as an informal claim for benefits.  38 C.F.R. § 3.157(b).  The date of a VA medical record will be accepted as the date of receipt of a claim when such record relates to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such record. 38 C.F.R. § 3.157(b) . 

Under 38 C.F.R. § 3.105(a), a prior final decision can be reversed or amended where evidence establishes "clear and unmistakable error."  For CUE to exist: (1) "[e]ither the correct facts, as they were known at that time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated), or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question. Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14   (1992)). 

When the Board affirms a decision of an RO, the RO determination "is subsumed by the final appellate decision" pursuant to 38 C.F.R. § 20.1104.  The effect of subsuming is that, as a matter of law, no claim of CUE can exist with respect to that RO decision.  See 38 C.F.R. § 20.1104; Dittrich v. West, 163 F.3d 1349 (Fed. Cir. 1998); Donovan v. West, 158 F. 3d 1377 (Fed. Cir. 1998); Chisem v. Gober, 10 Vet. App. 526, 528 (1997).  

Initially the Board notes that the Veteran has not asserted clear and unmistakable error in the previous RO decision in January 1966 that denied service connection for a left knee disability; nor is the January 1966 rating decision shown to be based on CUE.  While the evidence of left knee chondromalacia in service could have been weighed differently, the RO determined that since x-ray evidence was negative on VA examination in December 1965, there was no present left knee disability.  As noted, in order for there to be CUE, there must be more than a simple disagreement as to how the facts were weighed or evaluated.  There is no allegation, nor does the record show, that the correct facts were not before the RO, the law at the time was misapplied, or that there was an undebatable error committed at that time.  With respect to the March 1987 RO decision, this rating decision was subsumed by the January 1997 Board decision.  Therefore no claim of CUE can exist with respect to the March 1987 rating decision.  See 38 C.F.R. § 20.1104.

Based on a careful review of the record, the Board finds that there is no evidence to support the assignment of an effective date earlier than August 5, 2003 for the grant of service connection for a left knee disability.  The Board acknowledges the arguments set forth by the Veteran and is sympathetic to his contentions.  Under the law, however, the effective date for a grant of service connection following a final prior disallowance is the date of receipt of the application to reopen, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(1)(ii).  As such, the RO assigned the earliest possible effective date for its grant of the reopened claim, which based on the procedural history as outlined in detail above was determined to be August 5, 2003.  See Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005); Sears  v. Principi, 349 F.3d 1326  (Fed. Cir. 2003). 

It has been determined that the Veteran's left knee disability was caused by his right knee disability, based on the opinion of a VA examiner in October 2007, who essentially found that the left knee disability was caused by overuse of the joint over the years due to the right knee disability.  As such, service connection was established.  The Veteran argues that the evidence has shown that he had a left knee disability since injury in the military and that he has consistently argued that he had a left knee disability.  The grant of service connection was not based on any event in the military, but rather was based on the October 2007 medical opinion that the right knee disability caused the left knee disability.  But even if service connection had been assigned based on injury in the military, it does not follow that just because service connection is warranted, the effective date of a grant of service connection should be during the time frame in which the incident that formed the basis of the grant occurred, the day following service, or the date the Veteran filed his original claim.  Doing so would render meaningless many of the provisions of 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Indeed, in Sears, the United States Court of Appeals for the Federal Circuit  (Federal Circuit) held that pursuant to 38 C.F.R. § 3.400(q)(1)(ii), which it declared was a valid gap-filling regulation, there was no conflict between 38 U.S.C.A. §§ 5108  and 5110, and thus the earliest possible effective date of service connection for a reopened claim was the date the reopened claim was received.  Id. at 1332.  Thus, under the law, there is no basis to assign an earlier effective date for service connection for a left knee disability. 

Moreover, there is no indication that the Veteran submitted a claim to reopen between the January 1997 Board decision that affirmed the RO's denial of his claim and the RO's receipt of the August 5, 2003 claim to reopen.  See 38 C.F.R. §§ 3.151, 3.155.  Although a written response was received from the Veteran in August 2001 that he needed a prosthetic for a total knee replacement, this correspondence did not indicate an intent to apply for service connection for a left knee disability, and the Veteran does not contend otherwise.  The Board acknowledges the presence of private treatment records dated in May 2001 noting the Veteran had a left knee replacement and a September 2001 letter from a private doctor, Dr. Hodge, noting that the Veteran injured his left knee in the military and that his left knee condition had been aggravated by the injury in the military.  However, these records were submitted to the RO as part of the Veteran's claim to reopen on August 5, 2003.  Moreover, the application of 38 C.F.R. § 3.157(b) is not warranted in this case, as such regulation applies only to a distinct group of claims where service connection has already been established.  See Lalonde v. West, 12 Vet. App. 377, 382 (1999) (because appellant had not been granted service connection for his anxiety disorder, the mere receipt of medical records could not be construed as informal claim) citing 38 C.F.R. § 3.157; Brannon v. West, 12 Vet. App. 32, 35 (1998).  

Accordingly, the claim for entitlement to an effective date prior to August 5, 2003 for service connection for a left knee disability is denied. 

III.  Service Connection for Right Leg Atrophy

The Veteran seeks service connection for atrophy of the right leg, secondary to his service-connected right knee disability.  He submitted a statement in December 2008 as part of his claim that he tries to exercise but had lost about 45 percent in the size and strength of his leg.  The Veteran indicated on an April 2009 statement that after a right knee wedge surgery performed in 1987 he had to wear a leg cast for six months and this took a lot out of his right leg muscles, size, and strength.  In June 2009, the Veteran submitted another statement that a doctor told him that his leg condition was caused by sciatica from his back.

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

A veteran may be granted service connection for any disease initially diagnosed after discharge, but only if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) . 

Certain chronic disabilities, including arthritis, may be presumed to have been incurred in service if they become manifest to a degree of 10 percent or more within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

VA regulations provide that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment. 38 C.F.R. § 3.304(b).  The presumption of soundness attaches only where there has been an induction examination that did not detect or note the disability that the veteran later complains about.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).

VA's General Counsel held that to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence (1) that the disease or injury existed prior to service and (2) that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOGCPREC 3-2003.

Service connection may also be granted for a disability proximately due to or the result of a service-connected disability and where aggravation of a nonservice-connected disorder is proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Further, effective October 10, 2006, 38 C.F.R. § 3.310 was amended to codify the Court's holding in Allen, which relates to secondary service connection on the basis of aggravation of a nonservice-connected disorder by a service-connected disability. See 38 C.F.R. § 3.310(b).  The amendment essentially requires that a baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49   (1990).  In this regard, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden  v. Derwinski, 2 Vet. App. 97, 101 (1992).

The RO denied the Veteran's claim in a November 2009 rating decision on the basis that the evidence did not show that the Veteran's right leg atrophy was due to his military service or a service-connected disability.  On careful review of the evidence, however, the record shows that the Veteran has had right leg atrophy since treatment for the right knee during military service in January 1965.

At a December 1959 entrance examination, a right knee meniscectomy scar was noted.  However, there was normal clinical evaluation of the lower extremities.  There also was normal clinical evaluation of the lower extremities on an April 1961 re-enlistment examination.

In January 1964 it was mentioned that the Veteran had surgery on his right knee prior to entry into the military, and was doing well until 1963 when he had the first of two episodes of trauma to the right knee.  He subsequently had a degenerated partial medial meniscus removal surgery in November 1963.  Postoperatively, he was lifting 30 pounds with the quadriceps machine, which was considered to be an excellent result.

In January 1965, however, it was noted that in July 1964 the Veteran had a neuroma removed from the incision site of the medial meniscectomy in the right knee performed in November 1963.  The Veteran complained of pain in the right knee made worse by walking or standing for long periods of time.  On physical examination, there was moderate decrease in tone and slight quadriceps atrophy on the right.  Because of the Veteran's persistent complaints a right knee arthrotomy was performed in February 1965.  An April 1965 treatment record notes that the Veteran's quadriceps measured 12 3/4 inches on the right and 13 inches on the left.  A June 1965 Physical Evaluation Board also notes a moderate decrease in quadriceps muscle mass, measuring 12 3/4 inches on the right and 13 inches on the left.

After the Veteran's July 1965 discharge, he underwent VA examination in December 1965.  The Veteran stated that his knee buckled in service because the right thigh muscle was not built up enough.  On physical examination mild quadriceps atrophy and weakness was noted on the right, with a 1/2 inch less in circumference than that on the left.  A December 1965 VA neurological examination also noted mild secondary quadriceps atrophy.

Atrophy of the right leg was again noted on VA examination in July 1986.  The Veteran underwent a valgus osteotomy of the right tibia in September 1986.  The Veteran was told to progressively weight bear using pain as his guide and return to the clinic in three to four weeks.  In January 1987, the thigh circumference was measured as 33 cm on the right and 33.5 cm on the left.  The Veteran underwent a debridement of the femoral condyle, right medial condyle, partial debridement of the lateral condyle, partial medial meniscectomy of the right knee, and debridement of the synovium of the right knee in April 1988.  He subsequently was given crutches to use for ambulation.  A September 1988 VA examination report notes that the Veteran continued to have quadriceps and hamstring atrophy despite physical therapy.  Physical examination demonstrated marked quadriceps and hamstring atrophy on the right compared to the left.  In June 1989, the Veteran had a total right knee replacement.  On an October 1990 VA examination report the Veteran reported muscle weakness in the legs because he wore a cast from a right knee surgery for five months.  He estimated that he had lost about 80 percent of his leg muscles because he had been told not to use his right knee and because of the delay in receiving the total right knee replacement.  On physical examination, the examiner observed that the thighs measured 19 inches on the right, versus 21 inches on the left, and the calves measured 12 1/2 inches on the right and 13 1/4 inches on the left, which showed very definite atrophy.  The examiner commented that the Veteran was a relatively average-sized man so that this represented a significant degree of wasting.  The diagnosis included atrophy of right lower extremity and weakness.

A November 1993 State Disability Examination shows that motor strength testing revealed moderate motor weakness in the right lower extremity.  On a scale of 1 to 5 with 1 being severe weakness and 5 being no weakness, the right lower extremity was 3/5 with mild atrophy.

Subsequent treatment records do not specifically mention any atrophy in the right leg.  However, an October 2008 private treatment record notes that the Veteran's right thigh measured 32 cm, versus the left thigh, which measured 34 cm.

In addressing this claim, initially, it is noted that while the Veteran was shown to have previous surgery to the right knee prior to his military service, as the lower extremities were found to be normal on clinical evaluation at entry into service in December 1959 and during the re-enlistment physical in April 1961, the Veteran's right leg is presumed sound at entry into service.  There also is no clear and unmistakable evidence of a pre-existing right leg disability to rebut the presumption of soundness at entry into service.  Thus, the relevant issue is whether the Veteran has right leg atrophy that was incurred in service (or proximately due to or aggravated by his service-connected knee disabilities).  See 38 C.F.R. § 3.304(b).

The Board notes that, in adjudicating a claim, it is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, the United States Court of Appeals for Veterans Claims (Court) has declared that, in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

After a careful review of the evidence of record, the Board finds that the evidence supports a finding that the Veteran's right leg atrophy was incurred in service.  In making this determination, the Board notes that the Veteran is competent to report the symptoms of right leg weakness since his military service.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Veteran is also competent to report that he had weakness in the right leg after treatment for the right knee disability in service.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge).  In this regard, the Board highlights that competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled or tasted.  Layno v. Brown, 6 Vet. App. 465   (1994).  It is within the Veteran's realm of personal knowledge whether he had right leg weakness during his military service, and has continued to experience right leg weakness since service. 

Moreover, the Board finds the Veteran's reports of in-service symptoms and a continuity of symptomatology since service to be credible.  In this regard, the Board points out that the Veteran has consistently reported that the multiple treatments for his right knee disability, specifically the multiple knee surgeries in service and after service, have caused his current right leg muscle atrophy.  He has indicated that having to stay off of his leg for varying periods of time due to the right knee disability and recovery from right knee surgery has led to the right leg atrophy.  The records are internally consistent, as mild to moderate atrophy in the right quadriceps muscle was noted in 1965 after a 1963 surgery, and was continuously shown on post-service treatments in December 1965, and from July 1986 to October 1990, after right knee surgeries were performed in September 1986 and June 1989.    Moreover, most recently it was noted that the right thigh circumference continued to be measured as smaller than the left thigh in October 2008.  While the Veteran filed his service connection claim after this (in December 2008) and no subsequent treatment records note any right thigh muscle atrophy, the Board accepts the Veteran's statements regarding continued right thigh muscle weakness as competent and credible evidence of ongoing right thigh muscle atrophy.  Moreover, it is facially plausible that he has continued to experience muscle atrophy due to his right knee disability and multiple surgeries.  As such, the Board finds that the Veteran's statements are credible and probative, and add weight to the overall claim.  See Struck v. Brown, 9 Vet. App. 145, 155-156 (1996).  

After a careful review of the all of the medical and lay evidence of record, the Board, in its role as a finder of fact, finds that the Veteran's reports of in-service right leg weakness and continuity of symptomatology since service, and the in-service and post-service medical evidence of right leg weakness subsequent to surgeries for the service-connected right knee are persuasive in determining the onset and etiology of his right leg atrophy.  

Accordingly, applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran.  See 38 C.F.R. § 3.102.  Therefore, the Veteran's claim for service connection for atrophy of the right leg is granted.

IV.  New and Material Evidence

The Veteran's claim of entitlement to service connection for sciatic nerve neuralgia was originally denied by a January 1966 RO decision on the grounds that the disorder was not shown by the evidence of record.  The service treatment records show that the Veteran complained of a pinched nerve behind his right knee ever since a knee surgery in February 1965.  He complained that there was a numb feeling, which started halfway down the lower part of the right leg and continued across the foot toward the big toe.  A December 1965 VA neurological evaluation after service notes that the Veteran developed a mild neuropathy of the deep peroneal nerve, indicated by a sensory deficit in the distribution of the superficial peroneal nerve and weakness of the extensors of the toes of the right leg.  The diagnosis was mild neuropathy of the deep peroneal nerve on the right, secondary to multiple knee surgeries and chondromalacia.  
 
In denying the claim in January 1966, the RO noted that while aggravation of a pre-existing right knee disability was conceded, sciatic nerve neuralgia was not verified by the VA examination including x-rays.  The Veteran was notified of the RO's decision on February 2, 1966.  He did not file an appeal.  Therefore, the January 1966 RO decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.
 
The Veteran filed a claim to reopen service connection for sciatica in December 2009, this time asserting that it was secondary to a lumbar spine disability.  

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

A veteran may be granted service connection for any disease initially diagnosed after discharge, but only if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The U.S. Court of Appeals for Veterans Claims (CAVC) has held that in order to prevail on the issue of service connection on the merits, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disease or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999).

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. 3.156.  Evidence is new if it has not been previously submitted to agency decision makers. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  In this regard, the Board notes that, in a recent case, the Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.  

The Board also notes that, for purposes of determining whether VA has received new and material evidence sufficient to reopen a previously-denied claim, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992); see also Madden v. Gober, 125 F.3d 1477, 1481 (1997); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Evidence obtained since the January 1966 RO decision includes a June 2009 VA examination report, which shows a diagnosis of bilateral sciatica, and private medical opinions dated in February 2008 and March 2008 finding that the Veteran's sciatica first manifested in service, and that his present lumbar spine disability is related to in-service injury.  Evidence of a post-service diagnosis of sciatica was not previously considered by VA and supports the presence of a current disability, which was not of record in the prior denial in January 1966.  The medical evidence also supports a relationship between the present sciatica and military service.  When considering the new evidence, combined with VA assistance and other evidence of record, there is a reasonable possibility of substantiating the claim.  Thus, the evidence meets the standard noted in Shade for reopening the claim based on new and material evidence. 

As the additional evidence is new and material, the claim of entitlement to service connection for sciatica is reopened. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).
 



ORDER

Entitlement to an effective date earlier than August 5, 2003 for the grant of service connection for a total left knee replacement is denied.

Entitlement to service connection for atrophy of the right leg is granted.

New and material evidence having been received, the claim for service connection for sciatica is reopened; the appeal is granted to this extent only.


REMAND

(a)  Left Leg Atrophy

The Veteran filed a service connection claim for left leg atrophy in December 2008.  As noted in the above decision, the Board grants service connection for atrophy of the right leg.  However, the medical evidence is uncertain with respect to any atrophy of the left leg.  The Veteran primarily contends that he has left leg atrophy secondary to his service-connected knee disabilities.  In the December 2008 claim, the Veteran stated that he wore a left leg knee brace for four years and that he had lost approximately 45 percent strength in his legs, despite his efforts to maintain his muscles.

The Veteran is presently service-connected for bilateral knee disabilities.  An October 2007 VA examination report notes that the Veteran had a left knee replacement in 2001 and also had left knee arthroscopic surgery in 1975 and 1999.  In addition he had multiple right knee surgeries from 1963 to 1989.

The Veteran is competent to report that he has experienced left leg weakness secondary to his bilateral knee disabilities, and that he wore a left leg brace for four years.  Given the Veteran's complaints, in addition to the medical evidence showing a long history of knee surgeries, the Veteran should be afforded a VA examination to determine whether he has any left leg atrophy that was caused or aggravated by his service-connected bilateral knee disabilities.


(b)  Left Knee Disability

The Veteran's left knee disability, status post left total knee replacement, is rated as 30 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5055.  A higher 60 percent rating is warranted for chronic residuals consisting of severe painful motion or weakness of the affected extremity.  The Veteran was last evaluated for his left knee disability in June 2009.  Given that the Veteran's left leg atrophy claim is being remanded for a medical opinion to address the presence of any muscle weakness in the left leg, the increased rating claim for the left knee disability is inextricably intertwined with the left leg atrophy service connection claim.  As the case must be remanded for the foregoing reasons, the Veteran should be scheduled for a current VA examination of his left knee disability.

(c)  Lumbar Spine, Sciatica, and Bilateral Hips

The Veteran seeks service connection for lumbar spine degenerative disc disease, bilateral sciatica, and a bilateral hip disability, secondary to his service-connected bilateral knee disabilities.  While he is primarily relating these disabilities to the bilateral knees, he also contends that an injury to the knees he suffered in service is related to the current lumbar spine, sciatica and bilateral hip disabilities.

The service treatment records show that the Veteran had two episodes of right knee trauma, the first of which was in 1963, following which the right knee locked; however, the details surrounding the "trauma" were not explained in the service records.

The service treatment records mention that the Veteran was admitted to the hospital in June 1964 with a diagnosis of neuroma scar on the right knee.  He had previously had a medial meniscectomy of the right knee in November 1963.  In July 1964 the scar on the medial aspect of the right knee was entirely excised and tissue, which appeared to be a neuroma of the infrapatellar nerve, was removed.  Post-operatively the Veteran complained of similar pain as preoperatively but the pain was well away from the new scar.  The neuroma scar over the medial aspect of the right knee also had recurred.  Because of his continued complaints a February 1965 arthrotomy of the right knee was performed with a finding of surgically absent medial meniscus.  The postoperative course was without complications.  However, on physical examination a small area of hypersthesia was noted on the lateral side of his knee.

The Veteran submitted a statement in April 1965 that since February 1965, the date of his last surgery, he had experienced a "pinched nerve" in the lower part of his right leg.  He estimated that this injury occurred during or right after the operation.  The location of the injury was the back side of the knee and when he touched the area, an impulse would be sent down the lower part of his leg, across his foot in the direction of the big toe.  There was a numb feeling that started about halfway down on the lower part of the right leg and continued across the foot toward the big toe.  Many times the area would become quite painful.  He also was unable to raise his big toe to the top of his shoe.

Another statement submitted by the Veteran in his service treatment records notes that he was given a Physical Evaluation Board in July 1965 and that he indicates that he gave sufficient evidence of a pinched nerve in the back of his right knee.  He noted that the pinched nerve diagnosis was changed to a sciatic nerve neuralgia, moderate.  However, the service treatment records do not actually show any findings of sciatic nerve neuralgia.

Five months after the Veteran's discharge, the Veteran underwent a VA neurological evaluation in December 1965.  The Veteran complained of a sharp-like sensation over the lateral aspect of the right knee, and an electric shock going into the right foot and great toe.  On neurological examination the Veteran had impaired dorsiflexion of the right toes, especially of the great toe, which was mild.  He complained about hyperesthesia over the lateral surface of the right leg and foot.  Considering the Veteran's history of multiple operations on his right knee for ruptured cartilages and finally a diagnosis of bilateral chondromalacia, the examiner determined that the Veteran had developed a mild neuropathy of the deep peroneal nerve, indicated by a sensory deficit in the distribution of the superficial peroneal nerve and weakness of the extensors of the toes of the right leg.  The diagnosis was neuropathy, mild at present, deep peroneal nerve right, secondary to multiple knee operations and chondromalacia.  

A private treatment record dated in November 1976 shows the Veteran reported a twisting injury to the left knee and was found to have a possible torn meniscus in the left knee.  It was also noted that two years prior the Veteran reportedly had been struck by a truck injuring his right side and suffering a broken pelvis.  He also claimed that he had low back pain.  The impression included a finding of low back strain and possible medial meniscus tear (of the left knee).  The Veteran subsequently underwent a left knee arthoscopy, which showed osteoarthritis of the medial condyle.

Left knee degenerative joint disease in the left knee was shown on an April 1986 VA treatment record.  It was noted that the Veteran reported having a fall injury to the right knee in 1963.

A July 1986 VA special orthopedic examination report shows the Veteran reported that when he was aboard ship in 1963 he injured his knee going down a ladder and hitting the deck with a straight leg.  The examination report went on to address impairment in the knee and leg.

In October 1990, a VA examination report again shows the Veteran's report that he went down a ladder on the USS Hermitage in service and landed with a straight leg injuring the cartilage.  The examination report mostly focused on the knee but also noted that the Veteran also had trouble with his sciatic nerve on the right side.  He had pain right in the right hip area that went down the leg.  In the left leg he had difficulty at the ball of the foot, which he described as discomfort.

The Veteran underwent a State Disability Examination in November 1993, which noted multiple post-service injuries to the back.  In 1968, the Veteran was working at Caterpillar and was propelled backward as a high pressure welder injuring his low back and was apparently hospitalized for this problem.  In 1969, while working at a nuclear power station he had a block of wood drop injuring his back, at which time he was hospitalized again.  While working in 1973, a pick-up truck ran a stop sign and hit the Veteran while he was on a motorcycle, fracturing his right pelvis.  The Veteran also was hit from behind in car accidents in 1974, 1975, and 1976, reinjuring his low back.  He was reportedly seen by a physician at a private hospital in 1977 and was told that he had spinal spurs but that no surgical intervention was necessary.  He complained of low back pain in 1990 and 1991.  Currently he complained of multiple joint difficulties including the hips, especially the right hip, and constant low back pain that did not radiate.

Physical examination in November 1993 showed limitation of motion in the right hip and lumbar spine.  Neurological evaluation showed decreased light touch sensation along the lateral aspect of the right thigh in the proximal L4-L5 dermatome distribution.  Straight leg raising was positive.  The examiner noted that neurological evaluation suggested a possible nerve root irritation involving the right lower extremity.

A February 1994 VA treatment record notes the Veteran complained of low back pain since 1973.  X-ray examination showed scoliosis convexity to the right and minimal spurring.

The Veteran submitted two favorable private medical opinions regarding his back and hip in 2008.  A February 2008 statement from Dr. Gelb notes that he had been treating the Veteran for eight years.  The Veteran reportedly injured his knees in service in 1963 when he ran to a ladder, lost his balance and hit the deck.  He also reportedly twisted his body to the right.  The physician noted that the Veteran complained of knee pain and also had back and hip pain.  Dr. Gelb noted that the Veteran had not had any other serious injury to his back aside from the fall of about 5 feet in 1963.  The Veteran's most recent MRIs demonstrated significant bilateral recess stenosis and neuroforaminal stenosis at multiple levels.  Based on Dr. Gelb's review of the records and examination of the Veteran for the past eight years, Dr. Gelb related the Veteran's back and hip pain to his original injury on the ship in 1963.  Dr. Gelb further noted that the Veteran was discharged with a disability rating not only for his knees but also sciatica, indicating that he had injured his lower back or at least the nerves relating to his back.

The Veteran also submitted a statement from Dr. Grigg that was dated in March 2008.  Dr. Grigg noted that the Veteran slid down a ladder in service jamming both knees and also had complaints of back pain.  He was now having daily back pain in addition to pain in both hips.  An MRI of the spine in 2006 reportedly showed severe degenerative disc disease, degenerative arthritis, and spinal stenosis.  Dr. Grigg noted that the Veteran had been his patient for the past three years and had been seen on multiple occasions with bilateral hip and back pain requiring cortisone injections, physical therapy, and pain medication.  It was Dr. Grigg's professional opinion that the Veteran's present condition, i.e., degenerative disc disease and degenerative arthritis of both hips and spine was related to his military injury sustained in 1963.  Dr. Grigg further noted that these injuries have over the last 40 years precipitated the Veteran's back and hip injuries.

In addition the Veteran underwent VA examination in June 2009 for opinions addressing the etiology of spine and hip disabilities.  The Veteran stated that he began to have hip pain in 1995 and denied any trauma or car accident that injured his right hip before or after 1995.  He reported that the only injury he had was in 1963 to both of his knees.  He reports that his left hip is "ok" and denies any left hip problem.  The Veteran also stated that he began to have back pain in 1986 and denied any trauma or car accident to his back prior to 1986, other than the injury he had in 1963.  He reported that he had one car accident in 2006 with a back soft tissue injury.  The examiner noted, however, that SSA records show the Veteran had a back injury due to car accidents in 1974, 1975, and 1986.  The examiner further noted that  a November 1993 treatment record noted multiple post-service injuries to his back and a fractured right pelvis.  He also was told at some time that there was an old fracture to the right hip.  X-ray examination showed mild osteoarthritis in the bilateral hip joints.  Regarding the back, the Veteran had surgery, a back laser procedure, performed in 2007 and another surgery in April 2009.  X-ray examination showed extensive postsurgical changes from L2 through S1 levels with osseous spinal fixation and intervertebral disc spaces.  The diagnosis was degenerative disc disease/degenerative joint disease of the lumbar spine, and bilateral sciatica.

In addressing the etiology of these conditions, the examiner found that the lumbosacral spine degenerative disc disease/degenerative joint disease and current right hip disability, mild osteoarthritis, were less likely as not secondary to his service connected bilateral total knee arthroplasties.  The examiner noted that degenerative changes occur when cartilage in joints/bones wears down over time and usually gradually worsens with aging and there is no cure.  The examiner further noted that bone spurs can form because of aging or degenerative changes.  The claims file also documented multiple prior back injuries and a right pelvis fracture and old right hip fracture, which likely played a role to accelerate the degenerative changes of the lumbar spine and right hip. 

While the medical evidence shows that the Veteran suffered multiple back injuries and a fractured right pelvis after service, and there is a negative VA medical opinion of record addressing the etiology of the hip and back disabilities, the evidence is still insufficient to decide this claim.  The VA opinion provided in 2009 finds that the Veteran's current hip and back disabilities are not secondary to his service-connected bilateral knee disabilities, but does not specifically address the issue of aggravation.  There are two possible avenues for entitlement to service connection for a disability, secondary to a service-connected disability; one is based on causation; the other is based on aggravation.  See 38 C.F.R. § 3.310(a)(b).  Even though the medical evidence does not support that the service-connected bilateral knee disabilities have caused the hip or back disabilities, the Veteran can still get service connection if the bilateral knee disabilities are shown to have aggravated the hip or back disabilities.  Therefore, the Veteran is entitled to a medical opinion to address the issue of aggravation.  

Moreover, the record shows that the Veteran has complained that he had back and hip pain since his injuries to the knees in service and the service treatment records show a finding of neuropathy in the right lower extremity, secondary to the impairment in the right knee.  A medical opinion addressing the etiology of the hip and back disabilities (to include sciatica) needs to address the issue of direct service connection and take the above factors into consideration.  

Once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Accordingly, the Board finds that a remand for an additional examination is necessary in order to fully and fairly assess the merits of the Veteran's claim. 38 C.F.R. § 3.159(c)(4). 

In addition, while the favorable private opinions submitted by the Veteran from Dr. Gelb and Dr. Grigg did not address the post-service injuries to the back and pelvis, Dr. Grigg found that the Veteran's injury in military service precipitated the back and hip injuries over the last 40 years, which seems to suggest that Dr. Grigg was aware of the Veteran's post-service injuries.  The Veteran should be given the opportunity to submit any supplementary opinions from these physicians addressing the etiology of the hip and back disabilities.  The Veteran also should be given the opportunity to submit any additional information he has regarding the post-service injuries to the back and pelvis.  

(d)  Hypertension

The Veteran contends that he has hypertension due to his knee pain from his service-connected knee disabilities.  

For VA purposes, the term hypertension means that the diastolic blood pressure is predominantly 90mm, or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm, or greater with a diastolic blood pressure of less than 90mm. 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1), under Diseases of the Arteries and Veins. These must be confirmed by readings taken two or more times on at least three different days. Id.

The service treatment records show a knee injury and findings of bilateral chondromalacia patella, but there are no findings of high blood pressure or hypertension in service.

Post-service treatment records show the Veteran had multiple right knee surgeries from 1963 to 1989, including a total right knee replacement in 1989, and left knee arthroscopic surgery in 1975 and 1999, as well as a left knee replacement in 2001. 

The first finding of hypertension is noted on a VA treatment record dated in September 1999, which shows a problem list including essential hypertension.  However, a November 1993 State Disability Examination shows blood pressure readings in the hypertensive range, 200/122 mm/Hg on the right and 186/106 mm/Hg on the left.  A September 1997 VA treatment record also shows the Veteran's reports of high blood pressure due to joint pain.  The Veteran had reportedly had some blood work done the previous day but the examiner could not find any previous blood pressure readings in the chart.  Private treatment records dated in May 2001 note the Veteran was being evaluated for a total left knee replacement.  A history of hypertension was noted.  The Veteran attributed his elevated blood pressure readings that day to stress and pain.

The Veteran underwent VA examination in September 2009 to determine the etiology of his hypertension.  The Veteran reported that he was diagnosed with hypertension in 1985.  He stated that the hypertension was diagnosed in a VA hospital and that he has been on medication since then.  He also states that the high blood pressure started due to pain in his knees that started in 1963.  He indicated that at present his knees were not causing him any pain and that all of his pain was from the low back.  The examiner noted that VA treatment records documented treatment for hypertension from 1999 only, and that a note from 1997 shows the Veteran claimed hypertension but there was no diagnosis or treatment.  

After conducting a physical examination the examiner found that it was less likely as not that the Veteran's hypertension was the result of his right and left knee replacements because the Veteran claimed that he had no pain in both knees and that both knee surgeries were a success.  The examiner also found that it was less likely as not that the Veteran's hypertension was the result of his original knee pain prior to surgery because, per the Veteran, his knee condition started in 1965 and the hypertension started in 1983.  The examiner further noted that the Veteran had a right knee replacement in 1989 and his VA medical records did not indicate hypertension or its treatment at the time of surgery.  The Veteran also had documented "essential hypertension" per VA records dated in September 1999, which meant that the hypertension was idiopathic, and his current state was one of natural progression.

The Board finds that the June 2009 VA examination is insufficient because the rationales offered for the findings are not entirely clear.  The examiner found that the Veteran's hypertension was not a result of his right and left knee replacements because the Veteran did not presently claim any pain in the knees, but this does not address whether the previous documented findings of knee impairment caused the present hypertension.  The examiner's rationale for why the previous knee pain was not the cause of hypertension was that the hypertension did not start until 1985, while the knee injury was in 1965.  However, it is not clear why the dates of the hypertension being diagnosed after the original knee injury should rule out any finding of a direct relationship, especially since the Veteran continued to have treatment for the knees after service, including multiple surgeries for the knees through the 1980s.  Finally, the rationale that the Veteran's hypertension was one of natural progression, in essence, because the hypertension is idiopathic is not clear.  The examiner does not address why essential hypertension cannot be aggravated by the Veteran's service-connected knee disabilities.  For these reasons, the Board finds that another VA examination addressing the etiology of the Veteran's hypertension is warranted.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); 38 C.F.R. § 3.159(c)(4).

Also, attempts should be made to assist the Veteran in associating with the claims file any record of a diagnosis of hypertension in 1985, which he indicates was given at a VA hospital, and the blood work performed in September 1997.

(e)  Right Knee Replacement

The RO denied entitlement to an increased rating higher than 60 percent for a total right knee replacement in a November 2009 rating decision, in addition to addressing other claims.  In December 2009, the Veteran submitted a statement that he was disagreeing with the November 2009 decision.  He listed 8 other disabilities that did not include the right knee disability.  However, he went on to note impairment in the right knee and asserted that the VA examination did not properly record the impairment in the right knee.  The Board construes the Veteran's statement as valid notice of disagreement with the November 2009 denial of an increased rating higher than 60 percent for a right knee disability.  Thus, the Board finds that a remand is necessary for the RO to issue a statement of the case which addresses this issue.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 19.26, 19.29, 19.30; Manlincon v. West, 12 Vet. App. 238 (1999).

(f)  TDIU

The Veteran's claim for entitlement to a TDIU is inextricably intertwined with the other matters that are remanded in this decision, as the grant of any of the remanded issues could result in a higher overall disability rating.  Therefore, after the RO has conducted the development on appeal, the issue of TDIU should be readjudicated in light of the additional evidence; and if the claim is not granted, the matter should be returned to the Board.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to submit or provide the relevant information for VA to obtain records of injuries to the back while working for Caterpillar in 1968, and for a nuclear power station in 1969; also in 1973 when he was hit by a truck and fractured his pelvis, in addition to any record of car accidents in 1974, 1975, 1976, 1986, and 2006.  

2.  Ask the Veteran to provide any supplementary opinions from Dr. Gelb and/ or Dr. Grigg addressing the etiology of his back, sciatica, and hip disabilities, with consideration of all pertinent information, including post-service injuries to the back and pelvis.

3.  Also ask the Veteran to identify which VA hospital first diagnosed him with hypertension in 1985 and where he had blood work done in September 1997.

4.  Make arrangements to obtain copies of VA treatment records addressing hypertension from the relevant VAMCs to include all local clinics in the VA Illiana Health Care System in Danville, Illinois (in addition to any VAMCs identified by the Veteran in response to the above inquiries), dated from January 1985 to December 1985, and in September 1997.  Document all attempts to obtain these records.  If efforts to obtain these records are unsuccessful, notify the Veteran and describe any further actions VA will take regarding his claim.

5.  Thereafter, schedule the Veteran for the appropriate VA examination(s) to address the etiology of any left leg muscle atrophy, bilateral hip disabilities, sciatica, and lumbar spine disability.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted.  

The examiner also should provide an opinion as to the following:

(a)  Whether it is at least as likely as not (50 percent or greater probability) that any left leg muscle atrophy had its clinical onset during active service or is related to any in-service disease, event, or injury (including his reported injury to his knee in service).  

(b)  Whether it is at least as likely as not (50 percent or greater probability) that any left leg muscle atrophy was caused by the Veteran's service-connected bilateral knee disabilities, including the surgeries to the knees.

(c)  Whether it is at least as likely as not (50 percent or greater probability) that any current left leg muscle atrophy was aggravated by the Veteran's service-connected bilateral knee disabilities, including the surgeries to the knees.  If so, please state, to the extent possible, the baseline level of severity of the left leg muscle atrophy before the onset of aggravation.  

(d)  Whether it is at least as likely as not (50 percent or greater probability) that any current bilateral hip disability  had its clinical onset during active service or is related to any in-service disease, event, or injury (including his reported injury to his knee in service). 

(e)  Whether it is at least as likely as not (50 percent or greater probability) that any current bilateral hip disability  was caused by the Veteran's service-connected knee disabilities, including the surgery to the knees.

(f)  Whether it is at least as likely as not (50 percent or greater probability) that any current bilateral hip disability was aggravated by the Veteran's service-connected bilateral knee disabilities, including the surgeries to the knees.  If so, please state, to the extent possible, the baseline level of severity of the bilateral hip disability before the onset of aggravation.  

(g)  Whether it is at least as likely as not (50 percent or greater probability) that any current back disability had its clinical onset during active service or is related to any in-service disease, event, or injury (including his reported injury to his knee in service). 

(h)  Whether it is at least as likely as not (50 percent or greater probability) that any current back disability was caused by the Veteran's service-connected knee disabilities, including the surgery to the knees.

(i)  Whether it is at least as likely as not (50 percent or greater probability) that any current back disability was aggravated by the Veteran's service-connected bilateral knee disabilities, including the surgeries to the knees.  If so, please state, to the extent possible, the baseline level of severity of the back disability before the onset of aggravation.

Please review the history of hip, back, and sciatica disabilities including the injury in service and finding of neuropathy of the right lower extremity, as well as the reports of post-service injuries to the back and right pelvis.  Also please review, in addition to other medical evidence of record, the opinions provided by Dr. Gelb on February 28, 2008, Dr. Grigg on March 11, 2008, and the VA opinion provided Dr. H.X. on June 10, 2009.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

6.  Schedule the Veteran for a VA orthopedic examination to address the present severity of his left knee disability.  The claims folder should be made available to and reviewed by the examiner.  All necessary tests, including x-rays if indicated, should be performed.

The examiner must conduct a detailed orthopedic examination including addressing any limitation in range of motion, instability, subluxation, or ankylosis of the left knee joint.  The examiner should identify and describe in detail all residuals attributable to the Veteran's service-connected left knee disability, status post left knee replacement, i.e., whether there is weakness and/or severe painful motion in the left extremity.

In conducting range of motion testing of the left knee, the examiner should specifically note whether - upon repetitive motion of the Veteran's left knee - there is any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion loss due to: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner should also describe whether pain significantly limits functional ability during flare-ups or when the left knee is used repeatedly.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

The examiner also should state whether the Veteran's left knee disability combines with any other service-connected disability to render the Veteran unemployable.

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

7.  Schedule the Veteran for the appropriate VA examination(s) to address the etiology of his hypertension.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted.  

The examiner also should provide an opinion as to the following:

(a)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension had its clinical onset during active service or is related to any in-service disease, event, or injury (including his reported injury to his knee in service).  

(b)  Whether it is at least as likely as not (50 percent or greater probability) that his hypertension was caused by the Veteran's service-connected bilateral knee disabilities, including the surgeries to the knees.

(c)  Whether it is at least as likely as not (50 percent or greater probability) that his hypertension was aggravated by the Veteran's service-connected bilateral knee disabilities, including the surgeries to the knees.  If so, please state, to the extent possible, the baseline level of severity of the hypertension before the onset of aggravation.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

8.  Next, review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner(s) for completion of the inquiry.

9.  Issue a statement of the case to the Veteran and his representative addressing its denial of an increased rating in excess of 60 percent for the right knee disability.  The statement of the case should include all relevant law and regulations pertaining to the claim.  The Veteran must be advised of the time limit in which he may file a substantive appeal. See 38 C.F.R. § 20.302(b).  Thereafter, if an appeal has been perfected, this issue should be returned to the Board.

10.  Finally, readjudicate the claim on appeal (including the claim for a TDIU) based on the additional evidence of record.  If any of the benefits remain denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
M.G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


